PER CURIAM.
Appellant, Vidar Drywall of Florida, Inc., a subcontractor, sued George Hyman Construction Co., a general contractor, to recover money allegedly owed Vidar arising out of its subcontract. Hyman alleged that nothing was due Vidar under said subcontract. In addition, Hyman affirmatively pleaded in defense a subsequent contract between the parties dated May 5, 1981. Hyman moved for summary judgment supported by an affidavit that stated that the parties had executed the May 5th contract and that Hyman had made the payments provided for therein to three labor unions. Vidar’s opposing affidavit states that the May 5th contract required Hyman to pay other of Vidar’s creditors from the balance due Vidar under said contract but Hyman failed to do so.
The May 5, 1981, contract indicates that Hyman may well have had additional obligations thereunder to pay Vidar’s creditors so that Hyman did not demonstrate that no genuine issue of material fact remains in the cause. Accordingly, entry of summary judgment was improper.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
DOWNEY, BERANEK and HERSEY, JJ., concur.